     Case 3:19-cv-01510-JPW-JFS Document 38 Filed 07/20/21 Page 1 of 8




              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA

SPARKLES WILSON, a/k/a
Steven Fritz,
                                      CIVIL ACTION NO. 3:19-cv-01510
           Plaintiff,
                                      (WILSON, J.)
           v.                         (SAPORITO, M.J.)

LACKAWANNA COUNTY, et al.,

           Defendants.

                           MEMORANDUM
     This is a counseled prisoner civil rights action which comes before

the court on the plaintiff’s motion to compel discovery. (Doc. 32). The

complaint alleges that the plaintiff, Sparkles Wilson (a/k/a Steven Fritz),

is a transgender female, and while she was incarcerated at Lackawanna

County Prison, Wilson was housed on a male block.          The complaint

alleges that Wilson was attacked by another inmate and sustained

broken bones to her face, which required surgery. It is further alleged

that the defendants knew of the danger that Wilson would be attacked

by the other inmate. The defendants do not dispute that Wilson was

physically assaulted by another inmate in the prison, but they claim that

it was an unforeseeable incident.
     Case 3:19-cv-01510-JPW-JFS Document 38 Filed 07/20/21 Page 2 of 8




I.    Statement of Facts

      As we write for the parties, we only include those facts pertinent to

the matter before us.      The case management deadlines have been

extended on four occasions. The plaintiff moved to extend the deadlines

on each of those occasions. Defense counsel concurred in those motions

on two occasions. Despite our granting these deadline extensions, it does

not appear that the plaintiff was overly diligent in engaging in discovery.

Nevertheless, we have been mindful of the disruption throughout the

world and the United States brought about by the COVID-19 pandemic.

As a result, we were flexible about extending case management deadlines

during this period of disruption and uncertainty. In our last scheduling

order, however, we advised the parties that there would be no further

case management deadline extensions. (Doc. 31.)

     During our June 22, 2021, telephonic conference with counsel on

the plaintiff’s last motion to extend the deadlines, counsel for the plaintiff

orally requested to dispense with our procedure to notify the court of a

discovery dispute before engaging in motions practice. We granted the

oral motion and permitted the plaintiff to file the instant motion to

compel. The motion alleges that the defendants have objected to several


                                      2
      Case 3:19-cv-01510-JPW-JFS Document 38 Filed 07/20/21 Page 3 of 8




interrogatories, and the plaintiff now moves to compel the defendants’

answers.

      In addition to the motion papers and briefs we have also reviewed

the plaintiff’s interrogatories (Doc. 33-1) and the responses and

objections (Doc. 33-2) served by the defendants. The defendants’ have

asserted identical objections to each interrogatory to which they object.

The defendants’ objections refer to Wilson’s deposition testimony

regarding the sequence of events during of the incident, her subsequent

medical treatment, and her return from the hospital.          Further, the

defendants assert that the assault had nothing to do with the plaintiff

being transgender, but rather because she was suspected of “ratting.”

Consequently, the defendants contend that the information requested is

not relevant. For the reasons set forth herein, we will grant the motion

to compel.

II.   Legal Standards

      The federal courts have broad discretion to manage discovery,

Sempier v. Johnson & Higgins, 45 F.3d 724, 734 (3d Cir. 1995), and the

federal rules have long permitted broad and liberal discovery. Pacitti v.

Macy’s, 193 F.3d 766, 777 (3d Cir. 1999). Pursuant to Rule 26(b)(1),

                                     3
     Case 3:19-cv-01510-JPW-JFS Document 38 Filed 07/20/21 Page 4 of 8




parties may obtain discovery regarding “any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of

the case. . . . Information within this scope of discovery need not be

admissible in evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1).

Further, the federal rules’ relevancy requirement is to be construed

broadly, and material is relevant if it bears on, or reasonably could bear

on, an issue that is or may be involved in the litigation. Oppenheimer

Fund, Inc. v. Sanders, 437 U.S. 340, 350 (1978).

        Rule 26 establishes a liberal discovery policy. Discovery
        is generally permitted of any items that are relevant or
        may lead to the discovery of relevant information.
        Moreover, discovery need not be confined to items of
        admissible evidence but may encompass that which
        appears reasonably calculated to lead to the discovery of
        admissible evidence.

Clemens v. N.Y. Cent. Mut. Fire Ins. Co., 300 F.R.D. 225, 226 (M.D. Pa.

2014) (citations omitted). When the Court is presented with a motion to

compel discovery,

        [t]he burden is on the objecting party to demonstrate in
        specific terms why a discovery request is improper. The
        party objecting to discovery must show that the
        requested materials do not fall within the broad scope of
        relevance or else are of such marginal relevance that the
        potential harm occasioned by discovery would outweigh
        the ordinary presumption in favor of broad disclosure.


                                    4
     Case 3:19-cv-01510-JPW-JFS Document 38 Filed 07/20/21 Page 5 of 8




Id. at 227 (citations, internal quotation marks, and alterations omitted).

III. Discussion

     In the plaintiff’s brief in support of the motion, Wilson maintains

that the defendants objected to, and refused to respond to, fourteen of the

twenty-two interrogatories served.       In a June 22, 2021, telephonic

conference with the court on the plaintiff’s motion to extend case

management deadlines, it was brought to the court’s attention that the

parties had a discovery dispute regarding these outstanding answers to

interrogatories. During the conference, plaintiff’s counsel orally

requested permission to file a motion to compel discovery without first

requesting a telephonic conference. We granted the motion and directed

that a motion and supporting brief be filed by June 29, 2021. (Doc. 31).

We also directed that the defendants file an opposition brief seven days

after the filing date of the motion to compel and support brief. (Id.)

     Wilson filed the motion to compel on June 30, 2021, one day late.

The defendants timely filed an opposition brief arguing that the court

should deny the motion to compel because it was not filed on or before

June 29, 2021, but rather one day later, on June 30, 2021. On July 6,

2021, following a review of the defendants’ response arguing that we deny

                                     5
     Case 3:19-cv-01510-JPW-JFS Document 38 Filed 07/20/21 Page 6 of 8




the motion as untimely filed, we summarily denied that request and, in

the exercise of our discretion, we directed the defendants to file a second

brief addressing the merits of the motion. (Doc. 31). Thereafter, the

defendants timely filed their second brief in opposition to the plaintiff’s

motion to compel discovery. (Doc. 37). In that brief, the defendants once

again extensively argued the untimeliness of the motion to compel but

they argued only generally that the requested discovery is overly broad,

burdensome, and not designed to obtain relevant information in light of

the sworn deposition testimony of the plaintiff.

           a.    Timeliness of the motion to compel

     The defendants continue to argue that the court should deny the

motion to compel because it was not timely filed. Despite our order

directing the plaintiff to file a motion to compel and a support brief by

June 29, 2021, the plaintiff filed the subject motion to compel and

supporting brief one day late, June 30, 2021. We exercised our discretion

and denied the defendants’ request to deny the motion to compel on the

issue of timeliness. In the exercise of our discretion, we considered that

we had extended the discovery deadline to August 30, 2021. In addition,

no trial date has been set, and therefore we found no prejudice to the

                                    6
     Case 3:19-cv-01510-JPW-JFS Document 38 Filed 07/20/21 Page 7 of 8




defendants under these circumstances. Nevertheless, mindful of the

plaintiff’s history of a lack of attention to the dates of the deadlines in

this case, we advised the parties that no further extensions of the

deadlines would be permitted. (Doc. 31 ¶ 3.) Thus, we find no further

need to revisit our order of July 6, 2021, denying the defendants’ request

that we deny the plaintiff’s motion to compel as untimely filed.

           b.      Merits of the motion to compel discovery

     As we indicated above, it is the defendants’ burden as the objecting

parties to demonstrate in “specific terms” why a discovery request is

improper. Clemens, 300 F.R.D. at 226. Rather than address the specific

interrogatories which the plaintiff moves to compel answers, the

defendants argue in conclusory fashion that the plaintiff’s deposition

testimony does not involve claims relating to policy or custom that

resulted in the deprivation of the plaintiff’s constitutional rights.

Further, the defendants maintain generally that the discovery sought is

overly broad, burdensome, and not designed to obtain relevant

information.

     The    defendants’   objections       are   identical   to   each   of   the

interrogatories.    Neither the objections nor the defendants’ briefs


                                       7
     Case 3:19-cv-01510-JPW-JFS Document 38 Filed 07/20/21 Page 8 of 8




address, in specific terms, the defendants’ contention that the

information sought in each interrogatory is not relevant to the plaintiff’s

claims. Rather, the defendants argue generally that “the information

requested is not relevant to the relatively simple incident described by

the Plaintiff.” (Doc. 33-2).

     The burden lies with the defendants as the objecting parties. They

have not demonstrated in specific terms why the information sought in

the interrogatories is improper. Therefore, we will order the defendants

to answer the interrogatories identified in the motion to compel.

     An appropriate order follows.

                                         s/Joseph F. Saporito, Jr.
                                         JOSEPH F. SAPORITO, JR.
                                         U.S. Magistrate Judge
Dated: July 20, 2021




                                     8
